Title: Extract of a Letter to Jona. Sewall, Octr. 1759
From: Adams, John
To: 


       The true End, which we ought to have in View, is that praeclarum ac Singulare quiddam, which follows here.
       Tis impossible to employ with full Advantage the Forces of our own minds, in study, in Council or in Argument, without examining with great Attention and Exactness, all our mental Faculties, in all their Operations, as explained by Writers on the human Understanding, and as exerted by Geometricians.
       Tis impossible to judge with much Præcision of the true Motives and Qualities of human Actions, or of the Propriety of Rules contrived to govern them, without considering with like Attention, all the Passions, Appetites, Affections in Nature from which they flow. An intimate Knowledge therefore of the intellectual and moral World is the sole foundation on which a stable structure of Knowledge can be erected.
       
       And the structure of british Laws, is composed of such a vast and various Collection of materials, taken partly from Saxony, Normandy and Denmark, partly from Greece and Rome, and partly from the cannon and feudal Law, that, ’tis impossible for any Builder to comprehend the whole vast Design, and see what is well and what ill contrived or jointed, without Acquainting himself with Saxon, Danish, Norman as well as Greek and Roman History, with civil, feudal and Cannon Law.
       Besides all this, tis impossible to avail our selves of the genuine Powers of Eloquence, without examining in their Elements and first Principles, the Force and Harmony of Numbers, as employed by the Poets and orators of ancient and modern times, and without considering the natural Powers of Imagination, and the Disposition of Mankind to Metaphor and figure, which will require the Knowledge of the true Principles of Grammar, and Rhetoric, and of the best classical Authors.
       Now to what higher object, to what greater Character, can any Mortal aspire, than to be possessed of all this Knowledge, well digested, and ready at Command, to assist the feeble and Friendless, to discountenance the haughty and lawless, to procure Redress of Wrongs, the Advancement of Right, to assert and maintain Liberty and Virtue, to discourage and abolish Tyranny and Vice.
      